DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
Claim Interpretation
The Office reiterates that the claim term “adherent lead” was given a special technical definition by the Applicant as described in paragraph 2 of the previous Office action mailed 24 September 2020.
Of note is that the discussion of adherent lead in the prior art, in particular Gircis et al, uses a different definition. The film of adherent lead discussed by Gircis et al was one which was tightly bonded to the cathode, while the undesired (by Gircis et al, but desired by Strunnikov et al) spongy lead is equivalent to the claimed “adherent lead”.
Additionally, the amendment to claim 1 filed on 26 April 2021 to recite “wherein the high-purity lead is loosely attached to the cathode” is deemed to not narrow the claim scope because the term “adherent lead” was already considered to include the feature that the lead was not a coherent film and which metal was amorphous and capable of being wiped off the cathode.  Such a definition is synonymous with “weakly associated”.  See paragraph 2 of Office action mailed 24 September 2020.  “Weakly associated” previously set forth on the record is considered to be the same as “loosely attached” as now claimed.  
The claim amendment to claim 11 filed on 26 April 2021 is sufficiently different from the prior version of claim 11 because the prior version of claim 11 did not recite “adherent lead” or refer to the lead being loosely attached to the cathode.  Note however, that the rejection grounds for claim 11 set forth in paragraph 11 of the final rejection mailed 8 February 2021 addressed the claims as if they recited “adherent lead” (e.g. “(3) the metallic lead forming as “high purity” and “adherent” lead on the cathode”).  
Terminal Disclaimer
The Office notes that Applicant indicated that a Terminal Disclaimer was being filed with the response on 26 April 2021.  However, no Terminal Disclaimer was found in the Office record filed on that date.  However, a Terminal Disclaimer was previously filed by Applicant on 18 March 2021.  The advisory action mailed 6 April 2021 indicated that the response filed 18 March 2021 had overcome the nonstatutory double patenting rejection over US Patent No 10,793,957.  Therefore, the nonstatutory double patenting rejection is considered to have been overcome prior to the most recent response by Applicant.
Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive. Applicant has argued that:
Gircis et al relates to “tightly bonded lead”.
In response, as previously pointed out in the advisory action mailed 6 April 2021, Gircis et al teach that when lead was electrodeposited onto an aluminum cathode, the lead was not tightly attached to the cathode.  While such teaching is counter to the goal of Gircis et al of forming a tightly bonded lead coating, it is quite relevant to one of ordinary skill in the art when attempting to form the sponge lead of Strunnikov et al, which sponge lead was not tightly bonded to the cathode.  The combination of Gircis et al and Strunnikov et al suggest making the cathode disc of Strunnikov et al from 
Strunnikov et al teach that a knife was necessary for “cutting off the cathode crust” and thus fails to teach that the lead is loosely attached to the cathode.
In response, as previously pointed out in the advisory action mailed 6 April 2021, the knife taught by Strunnikov et al for removing the lead deposit is the same solution utilized by the Applicant in removing the lead from the cathode (see figures 1C and 3B and paragraph [0041] of the instant specification).  Thus, the Office cannot agree that the knife of Strunnikov et al shows that the deposited lead was of a different character than the lead deposited according to the present invention.  
The present invention permitted continuous lead production and removal of metallic lead as the cathode moves at all times to allow for separation of lead from the cathode surface.
In response, the device of Strunnikov et al permitted simultaneous deposition of the lead onto one portion of the rotating cathode disc and removal of the deposited lead from a different portion of the rotating cathode disc.  Thus, the Office cannot agree that the prior art fails to teach the effect.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Strunnikov et al (SU 1675393), Fassbender et al .
Gernon teaches (see abstract, col. 2, lines 26-40 and paragraph spanning cols. 2 and 3, col. 3, lines 45-54, and col. 1, lines 31-61) a method comprising (a) treating lead battery paste using a carbonate salt to generate a lead oxide-containing desulfated lead paste (desulfurizing), (b) dissolving the so treated active lead material in an alkane sulfonic acid solvent so as to form an acidic lead ion-enriched solution, and (c) reducing the lead ions by contacting the lead ion-enriched solution with a cathode and an anode to thereby form lead.
	Gernon fails to teach (1) the treating step using an alkaline (base) material, (2) the lead being formed on the cathode under conditions effective to form adherent lead with a purity of at least 98%, (3)(a) removing the lead from one portion of the cathode while lead ions are reduced on another portion of the cathode (3)(b) comprising aluminum, or (4) the cathode forming a regenerated solvent and using at least some of the regenerated solvent to dissolving more lead from the treated lead material.  
Regarding (1), Ferracin et al teaches (see paragraph spanning columns of page 138) that the lead sulfate portion of battery paste was not typically soluble in acidic media and thus the battery paste was desulfurized using ammonium carbonate, sodium carbonate or sodium hydroxide to form either lead carbonate or lead hydroxide, respectively, and that after desulfurization, the lead salt was leached using a suitable electrolyte to solubilize the lead compounds and then metallic lead was recovered from the solution by electrowinning.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the known functional equivalent sodium hydroxide (i.e.-an alkaline solution) for the carbonate taught by Gernon.  See MPEP 2144.06(II).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrolyzer of Strunnikov et al for the electrolyzer of Gernon for the purpose of permitting continuous operation and recovery of the lead.  Note that the description in Strunnikov et al of recovery of a powdery metallic lead is expected to be the “adherent” lead as claimed because it was easily detached from the cathode disc.  Further, in Strunnikov et al, the recovery of metallic lead of as high a purity as possible was desired, and Strunnikov et al teach using a the structure as is disclosed by Applicant to perform the process of lead recovery, such that one of ordinary skill in the art would have expected the metallic lead recovered to have inherently been “high-purity” (i.e.-at least 98 mol% lead) as claimed.
Regarding (3)(b), Strunnikov et al teach formation of powdery lead on the rotating disc electrodes, but fails to teach the material of the disc.
Gircis et al teach (see abstract, sections 2, 3.1.4 and 3.2) that the use of aluminum cathodes in electrowinning of lead from aqueous solutions resulted in formation of non-adherent [note that this “adherent” is not the same “adherent” as claimed] and spongy lead on the cathodes.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the aluminum material taught by Gircis et al as capable of forming the spongy lead as the material of the rotating disk cathode of Strunnikov et al which sought to form the lead as a spongy powder which was easily detached from the cathode.  While Gircis et al desired to deposit “adherent” (tightly bonded) and thus described the use of aluminum cathodes as “undesirable” for forming tightly 
Regarding (4) Fassbender et al teach (see paragraph [0033], fig. 1) that subjecting a lead methane sulfonate solution to electrowinning to produce lead on the cathode generated a lead-depleted, methane sulfonic acid-containing solution that could be recycled for another cycle of lead recovery.
Therefore, one of ordinary skill in the art at the time of filing to have understood that the electrowinning step of Gernon formed a “regenerated electroprocessing solvent” (i.e.-methane sulfonic acid) and that it would have been obvious to one of ordinary skill in the art at the time of filing to have used at least some of the “regenerated” methane sulfonic acid to dissolve additional treated lead paste in order to reduce the necessary amount of methane sulfonic acid necessary for recovery of lead from the battery paste.   
Regarding claim 2, the desulfurization step of Gernon generated a solution comprising the sodium cation from the sodium hydroxide and the sulfur portion of the lead material, but fails to expressly teach that the produced solution contained sodium sulfate.   However, it was known in the prior art, see Olper et al, col. 2, lines 24-30, that the desulfurization of battery paste, which included PbSO4, resulted in conversion to lead carbonate and generation of a sodium sulfate solution.  
	Regarding claim 5, Ferracin et al show the functional equivalency of sodium hydroxide and sodium carbonate for conducting the desulfurization process.
	Regarding claim 6, Gernon teaches (see col. 2, lines 51-59) preferably using methane sulfonic acid as the alkane sulfonic acid at a concentration of 5-35% by weight.
Regarding claim 7, in Strunnikov et al, the recovery of metallic lead of as high a purity as possible was desired, and Strunnikov et al teach using a the structure as is disclosed by Applicant to perform the 
Regarding claim 8, Strunnikov et al teach a rotating disk cathode.
Regarding claim 10, Strunnikov et al teach a knife blade (7) for removing the lead from the cathode surface.  This knife blade is a “harvester surface” as claimed, and functions in a “non-peeling manner”.  The knife blade was positioned proximate to the cathode surface.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Strunnikov et al (SU 1675393), Fassbender et al (US 2014/0131220), and Gircis et al (“Electrochemical phenomena in aqueous electrowinning of lead”) with evidence from Olper et al (US 4,769,116) as applied to claim 2 above and further in view of Olper (US 5,750,019).
Olper teaches (see abstract, the figure, and col. 3, lines 24-34) that it was known in the field of hydrometallurgical and electrochemical recovery of metals to subject a product sodium sulfate solution to electrolysis to produce both sodium hydroxide and sulfuric acid solutions. Such solutions could be returned to earlier stages in the hydrometallurgical process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have converted the byproduct sodium sulfate stream from the desulfurization step of Gernon back into sodium hydroxide per the teachings of Olper for reuse in the desulfurization step.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Strunnikov et al (SU 1675393), Fassbender et al (US 2014/0131220), and Gircis et al (“Electrochemical phenomena in aqueous electrowinning of lead”) as applied to claim 2 above and further in view of Olper et al (US 4,769,116).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted a filtration step on the treated (desulfurized) lead material to separately recover the solid lead material and the sodium sulfate byproduct as taught by Olper et al.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Strunnikov et al (SU 1675393), Fassbender et al (US 2014/0131220), and Gircis et al (“Electrochemical phenomena in aqueous electrowinning of lead”) as applied to claim 1 above and further in view of Wu et al (“Fundamental study of lead recovery from cerussite concentrate with methanesulfonic acid (MSA)”), Bellino et al (US 6,860,983). (Note that Wu et al and Bellino et al are already of record as cited by Applicant on an IDS filed 23 July 2019)
The prior art applied to claim 1 above, fails to set forth the presence or absence of molecular hydrogen (H2) and the electroprocessing solvent within the micro- or nanoporous mixed matrix of lead.
Wu et al teach (see abstract, section 2.1, especially the paragraph beginning “No matter…”) that when depositing lead from a methanesulfonic acid electrolyte, in the absence of additives, a dendritic form of lead is produced.  Thus, Wu et al show that the lead recovered by Gernon/Strunnikov et al at the cathode was inherently in the form a dendritic lead since Gernon do not provide any additives in the alkanesulfonic acid electrolyte. Wu et al show such a deposit in fig. 11(a).  
Wu et al further teach (see section 2.1, especially at reaction (9)) that side reactions may occur in the electrolysis reaction, including evolution of hydrogen gas (H2) at the cathode (i.e.-where the lead was recovered in the process of Gernon or Strunnikov et al).

The combination of Wu et al and Bellino et al showing that generation of hydrogen gas, while undesirable, was also necessarily present to at least some degree. Any amount of this molecular hydrogen, even as low as a single molecule of hydrogen, which became stuck to the lead dendrites would meet the claim limitations. In weighing whether such attachment occurred in the process of Gernon as modified by Strunnikov et al, the Office points to the instant specification which does not provide any special processing step or process condition which is necessary for producing the molecular hydrogen beyond electrodepositing lead from a lead-containing methanesulfonic acid electrolyte.
Claims 11, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Olper (US 5,750,019), Strunnikov et al (SU 1675393), Fassbender et al (US 2014/0131220) and Gircis et al (“Electrochemical phenomena in aqueous electrowinning of lead”).
The method of Gernon includes, as set forth above, the steps of (a) obtaining lead paste from a lead acid battery, the paste comprising lead sulfate, (b) contacting the lead paste with a desulfurization solution (carbonate) to create a supernatant (sulfate ion-containing solution) and a first precipitate of lead carbonate, (d) contacting the first precipitate with alkanesulfonic acid to generate a lead ion-enriched electrolyte, (e) contacting this lead ion-enriched electrolyte with a cathode, (f) applying an electrical potential to the cathode to form metallic lead on the cathode, (g) collecting the metallic lead from the cathode.    
Thus, Gernon fails to teach (1) the desulfurization solution comprising a base (i.e.-pH>7), (2) treating the supernatant to thereby generate a second product stream comprising a regenerated base, while the electrical potential was applied to the cathode (emphasis added), (4)(b) the cathode comprising aluminum, (5) the application of the electrical potential to the cathode also forming a third product stream comprising a regenerated electroprocessing solvent, (6) contacting a second quantity of lead paste with the regenerated base to form a second precipitate or (7) using the regenerated electroprocessing solvent as a third product stream to contact the second precipitate.
Regarding (1), Ferracin et al teaches (see paragraph spanning columns of page 138) that the lead sulfate portion of battery paste was not typically soluble in acidic media and thus the battery paste was desulfurized using ammonium carbonate, sodium carbonate or sodium hydroxide to form either lead carbonate or lead hydroxide, respectively, and that after desulfurization, the lead salt was leached using a suitable electrolyte to solubilize the lead compounds and then metallic lead was recovered from the solution by electrowinning.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the known functional equivalent sodium hydroxide (i.e.-an alkaline solution) for the carbonate taught by Gernon.  See MPEP 2144.06(II).
Regarding (2) and (6), Olper teaches (see abstract, the figure, and col. 3, lines 24-34) that it was known in the field of hydrometallurgical and electrochemical recovery of metals to subject a product sodium sulfate solution to electrolysis to produce both sodium hydroxide and sulfuric acid solutions. Such solutions could be returned to earlier stages in the hydrometallurgical process. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the salt splitting process of Olper in the process of Olper et al for the purpose of using the sodium sulfate byproduct in the supernatant to regenerate at least a portion of the sodium hydroxide needed for the desulfurization process.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrolyzer of Strunnikov et al for the electrolyzer of Gernon for the purpose of permitting continuous operation and recovery of the lead.  Note that the description in Strunnikov et al of recovery of a powdery metallic lead is expected to be the “adherent” lead as claimed because it was easily detached from the cathode disc.  Further, in Strunnikov et al, the recovery of metallic lead of as high a purity as possible was desired, and Strunnikov et al teach using a the structure as is disclosed by Applicant to perform the process of lead recovery, such that one of ordinary skill in the art would have expected the metallic lead recovered to have inherently been “high-purity” (i.e.-at least 98 mol% lead) as claimed.
Regarding (4)(b), Strunnikov et al teach formation of powdery lead on the rotating disc electrodes, but fails to teach the material of the disc.
Gircis et al teach (see abstract, sections 2, 3.1.4 and 3.2) that the use of aluminum cathodes in electrowinning of lead from aqueous solutions resulted in formation of non-adherent [note that this “adherent” is not the same “adherent” as claimed] and spongy lead on the cathodes.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the aluminum material taught by Gircis et al as capable of forming the spongy lead as the material of the rotating disc cathode of Strunnikov et al which sought to form the lead as a spongy powder which was easily detached from the cathode.  While Gircis et al desired to deposit “adherent” (tightly bonded) and thus described the use of aluminum cathodes as “undesirable” for forming tightly 
	Regarding (5) and (7), Fassbender et al teach (see paragraph [0033], fig. 1) that subjecting a lead methane sulfonate solution to electrowinning to produce lead on the cathode generated a lead-depleted, methane sulfonic acid-containing solution that could be recycled for another cycle of lead recovery.
Therefore, one of ordinary skill in the art at the time of filing to have understood that the electrowinning step of Gernon formed a “regenerated electroprocessing solvent” (i.e.-methane sulfonic acid) and that it would have been obvious to one of ordinary skill in the art at the time of filing to have used at least some of the “regenerated” methane sulfonic acid to dissolve additional desulfated lead paste (as the claimed “second precipitate”) in order to reduce the necessary amount of methane sulfonic acid necessary for recovery of lead from the battery paste.   
Regarding claim 13, Olper teaches using an electrochemical cell to convert the supernatant comprising sodium sulfate into sodium hydroxide and sulfuric acid.
Regarding claim 14, the solvent solution of Gernon included alkane sulfonic acid in the absence of a chelator.
Regarding claim 15, Ferracin et al show the functional equivalency of sodium hydroxide and sodium carbonate for conducting the desulfurization process.
Regarding claim 16, Gernon teaches (see col. 2, lines 51-59) preferably using methane sulfonic acid as the alkane sulfonic acid at a concentration of 5-35% by weight.
Regarding claim 17, the rotatable disc cathode of Strunnikov et al was in motion while the electrical potential was applied to permit removal of metallic lead from a portion of the cathode during the application of the electrical potential.

Regarding claim 20, in Strunnikov et al, the recovery of metallic lead of as high a purity as possible was desired, and Strunnikov et al teach using a the structure as is disclosed by Applicant to perform the process of lead recovery, such that one of ordinary skill in the art would have expected the metallic lead recovered to have inherently been “high-purity” (i.e.-at least 98 mol% lead) as claimed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Olper (US 5,750,019), Strunnikov et al (SU 1675393), and Fassbender et al (US 2014/0131220) as applied to claim 11 above, and further in view of Olper et al (US 4,769,116).
Olper et al teach (see col. 2, lines 24-44) conducting desulfurization of lead battery paste by treatment with a base, wherein the thick slurry (paste) was subjected to filtering after the desulfurization to separately recover the lead material (as lead carbonate or lead oxide) and the sodium sulfate byproduct.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted a filtration step on the treated (desulfurized) lead material to separately recover the solid lead material and the sodium sulfate byproduct as taught by Olper et al.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gernon (US 5,520,794) in view of Ferracin et al (“Lead recovery from a typical Brazilian sludge of exhausted lead-acid batteries using an electrohydrometallurgical process”), Olper (US 5,750,019), Strunnikov et al (SU 1675393), and Fassbender et al (US 2014/0131220) as applied to claim 11 above, and further in view of Wu et al .
The prior art applied to claim 11 above, fails to set forth the presence or absence of molecular hydrogen (H2) and the electroprocessing solvent within the micro- or nanoporous mixed matrix of lead.
Wu et al teach (see abstract, section 2.1, especially the paragraph beginning “No matter…”) that when depositing lead from a methanesulfonic acid electrolyte, in the absence of additives, a dendritic form of lead is produced.  Thus, Wu et al show that the lead recovered by Gernon/Strunnikov et al at the cathode was inherently in the form a dendritic lead since Gernon do not provide any additives in the alkanesulfonic acid electrolyte. Wu et al show such a deposit in fig. 11(a).  
Wu et al further teach (see section 2.1, especially at reaction (9)) that side reactions may occur in the electrolysis reaction, including evolution of hydrogen gas (H2) at the cathode (i.e.-where the lead was recovered in the process of Gernon or Strunnikov et al).
Bellino et al teach (see col. 1, lines 19-37) that acidic protons generated at anodes in electrowinning cells travelled to the cathodes and resulted in at least some formation of hydrogen gas (molecular hydrogen).
The combination of Wu et al and Bellino et al showing that generation of hydrogen gas, while undesirable, was also necessarily present to at least some degree. Any amount of this molecular hydrogen, even as low as a single molecule of hydrogen, which became stuck to the lead dendrites would meet the claim limitations. In weighing whether such attachment occurred in the process of Gernon as modified by Strunnikov et al, the Office points to the instant specification which does not provide any special processing step or process condition which is necessary for producing the molecular hydrogen beyond electrodepositing lead from a lead-containing methanesulfonic acid electrolyte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796